DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to applicant’s amendment and RCE filed 17 March 2021, of application filed, with the above serial number, on 15 September 2016 in which claims 1, 3, 5, 8-10, 12, 14, 16, 19-20, 22 have been amended. Claims 1, 3-10, 12, 14-20, 22, 24-26 are pending in the application. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, 12, 14-20, 22, 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that or microservice, and similarly ‘decomposition of traditional VNFs, services, or microservices into functional atoms.’ (par. 23). Thus, the specification gives a microservice the equivalent functionality as a VNF. And this appears to be what the claims also recite ‘wherein the functional atoms are decompositions of the VNF into a smaller level of functionality than the VNF’. So while the claims have been amended to appear to suggest a VNF as a service is decomposed into microservices which are further decomposed into functional atoms, the specification only has support for a VNF or microservice is decomposed into functional atoms.
The claims further have been amended to add ‘determining…protocols between the functional atoms dynamically’. The disclosure does not have support for the amendment.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



See above 112a Rejection. The claims recite ‘‘decomposing the service into interconnected microservices’, (where the service is a VNF) while also reciting ‘wherein the functional atoms are decompositions of the VNF into a smaller level of functionality than the VNF’ and the microservices (MS) are composed of functional atoms. The claim also recite ‘the VNF includes at least two functional atoms’ (FA). Thus, the VNF includes, at minimum, two FA while also composed of a plurality of MS, yet the FA are smaller levels of functionality than the MS. It is indefinite if the claims are reciting a VNF as a service is decomposed into microservices which are further decomposed into functional atoms, or as the claims include the plurality of MS are two MS are two FA and thus, the FA are the same size and functionality of the MS. For purposes of examination, it will be assumed that the microservices are the VNFs and composed of functional atoms as claimed and having support in the disclosure.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1, 3-10, 12, 14-20, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Molina et al (hereinafter “Molina”, 2017/0293500).
As per Claim 1, Molina teaches a method for adaptive and intelligent Network Functions Virtualization (NFV) workload placement, the method comprising:
monitoring operation of a network with resources comprising one or more Virtual Network Functions (VNFs) (at least paragraph 25-26, 159; Management (MGMT) VMs (MGMT-1) are the operations, administration, maintenance, and resource management of the VNF);
responsive to a request for a service in the network where the service is a VNF, decomposing the service into interconnected microservices that are composed of functional atoms located in multiple network domains, each network domain comprising one or more of different data centers in the network and a user device associated with the service, wherein the functional atoms are decompositions of the VNF into a smaller level of functionality than the VNF, wherein the VNF includes at least two functional atoms at different locations in the network from one another (at least paragraph 41, 25-28; new node connection request to VNF, connecting to I/O VM, VNF using latency based optimization for VM selections of each VNF function of the VNF; example of ‘processing of one external message follows the path as illustrated in FIG. 3: I/O VM 300, Func 3 VM 301, Func 1 VM 302, Func 2 VM 303, and I/O VM 304. Further, assume that there is a full mesh connectivity between the VMs types’; VNF deployed across multiple data centers; par. 30, based on latency, mesh connectivity, and different functions; Func on VM that are remote to a different data center (different location in 
determining placement of and protocols between the functional atoms dynamically and instantiating the service in compute locations in the multiple network domains based thereon (at least paragraph 41-51, 28, 25, 165; selection of VMs for new connection VNF; the outcome of the protocol and delay detection algorithm of example implementations can be used for VM selection within the VNF; In a highly distributed VNF, the connection to a peer network node can be placed and/or migrated on a VM with the lowest latency delay per the detection latency mechanism and from the results of the algorithms of the example implementations. The resulting benefit can include having specific VMs responsible for anchoring connection to peer network functions distributed geographically closer to the peer node).
As per Claim 3. The method of claim 1, wherein the service is implemented through the functional atoms communicating to one another through procedure calls of Application Programming Interfaces (APIs) (at least paragraph 168-169; API).
As per Claim 4. The method of claim 1, wherein the functional atoms comprise any of forwarding functionality, monitoring functionality, timing synchronization functionality, transport and session layer flow functionality, database primitives, session 
As per Claim 5. The method of claim 1, wherein the dynamic placement of the functional atoms across the multiple network domains is based on a cost factor for optimizing operation costs of the VNF (at least par. 25-29; Latency based Optimization (VM placement based on optimal latency) for VM selection; external network function can favor the closest I/O VM based on the cost of routing. The bold lines of FIG. 2 represent lower cost links).
As per Claim 6. The method of claim 1, wherein the decomposing comprises assigning business arrangement inputs, security inputs, and economic inputs to the functional atoms and determining costs for the service in various different arrangements in the network (at least paragraph 27-28; favor closest I/O VM based on cost, within same data center).
As per Claim 7. The method of claim 1, wherein the service comprises a high performance case which is instantiated to measure margins in the network given current conditions in the network (at least paragraph 30; enough sample data points).
As per Claim 8. The method of claim 1, wherein the functional atoms are located at a combination of an enterprise, a user device, a service provider network, a Content Distribution Network (CDN), an Internet Content Provider (ICP) data center, and a Multi-Tenant Data Center (MTDC) (at least paragraph 28-29, 40; data centers, peers).
As per Claim 9. The method of claim 1, wherein the service is implemented through a plurality of functional atoms, and wherein at least two of the plurality of 
As per Claim 10. The method of claim 1, wherein the monitoring operation comprises any of measuring volume of data associated with the resources, mapping the volume of data, measuring the latency between the resources, and measuring hardware related costs comprising of the resources (at least paragraph 25, 28; latency based).
As per Claim 22. The non-transitory computer readable medium of claim 20, wherein the functional atoms include any of forwarding functional atoms; Operations, Administration, Maintenance (OAM) functional atoms; Timing synchronization services functional atoms; transport and session layer flow functional atoms; database primitives functional atoms; session layer messaging primitives functional atoms; security functional atoms; and network routing and control protocols functional atoms (at least Fig. 1; paragraph 26; Input/Output (I/O) VMs (I/O-1) are for external communication, Management (MGMT) VMs (MGMT-1) are the operations, administration, maintenance, and resource management of the VNF).
As per Claims 12, 14-20. Claims 12, 14-20 do not, in substance, add or define any additional limitations over claims 1, 3-10, 22 and therefore are rejected for similar reasons, supra. Claims 12, 14-19 are corresponding system claims performing an analogous method of claims 1-10. Claim 20 is a non-transitory computer readable medium claim performing steps as in method claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Molina, in view of ETSI GS NFV-INF 001 V1.1.1 (2015-01) (hereinafter “ETSI”, NPL 892 – U).
Molina fails to explicitly disclose how fast such VMs are executing, wherein each functional atom is executed for under single digits of milliseconds before either responding or calling another functional atom. However, the use and advantages for using such a system was well known to one skilled in the art before the effective filing date of the claimed invention as evidenced by the teachings of ETSI. ETSI discloses, in a NFV standard art, compute nodes of the NFV such as a VNF being a functional entity which is capable of executing a generic computational instruction set (each instruction be being fully atomic and deterministic) in such a way that the execution cycle time is of the order of units to tens of nanoseconds irrespective of what specific state is required for cycle execution (at least section 7.1-7.1.2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the use of ETSI’s nanosecond level execution time compute node with Molina as such compute nodes are well known and understood to be have been used for server VMs before the invention was made.

Response to Arguments
Applicant's arguments filed 17 March 2021 have been fully considered but they are not persuasive.
Applicant argues, in substance, that Sood and Molina do not disclose the determination of placement of the functional atoms and dynamically determining the protocols between the VMs.
However, see the above 112a Rejection as ‘determining…protocols between the functional atoms dynamically’ does not appear to have support in the disclosure. Molina teaches determining placement of and protocols between the functional atoms dynamically and instantiating the service in compute locations in the multiple network domains based thereon as Molina teaches in a highly distributed VNF, the connection to a peer network node can be placed and/or migrated on a VM with the lowest latency delay per the detection latency mechanism and from the results of the algorithms of the example implementations. Applicant argues that in Molina, the placement of the VMs is not determined, but rather which VMs are used is determined. However, Molina explicitly recites that ‘the VNF can be configured to utilize Latency based Optimization (VM placement based on optimal latency) for VM selection’ (par. 25). Molina teaches implementing a VNF with multiple VMs and while there may be multiple existing VMs that the functions may be placed on, the VNF functions are placed on those VMs according to an algorithm that considers latency/speed/load and protocol detection (par. 25). Molina teaches the resulting benefit can include having specific VMs responsible for anchoring connection to peer network functions distributed geographically closer to 

Conclusion
The prior art made of record and not relied upon considered pertinent to applicant's disclosure is indicated in PTO form 892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY G TODD whose telephone number is (303)297-4763.  The examiner can normally be reached 8:30-5 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nicholas Taylor can be reached on (571)272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GREGORY G TODD/           Primary Examiner, Art Unit 2457